Title: Notes on Building the Jail, [June 1802]
From: Jefferson, Thomas
To: 


            [June 1802]
            Notes for building the jail 
            
              
                Walls.	
                to be built of granite 2. f. thick 
                
                
              
              
                
                the mortar half of good lime in all the walls
                
                
              
              
                
                half of clean gritty sand in all the inner walls
                
                
              
              
                
                one fourth of clean gritty sand
                
                
              
              
                
                one fourth of fine sifted gravel from the beach of the Potomac
                }
                for the outer walls
              
            
            
              
                
                overcast on the outside with plaister of Paris plaistered & white washed within.
              
              
                Roof.	
                to have rafters 9. I. apart. raised 2/9 of it’s span hipped at the ends. covered with slate 
              
            
            entablature, a regular Tuscan from Palladio.
            
              
                Floor.	
                of upper rooms. joists 9. I. apart 4. I. thick. countersealed with brickbatts grouted. paved with thin tile.
              
              
                
                of Cells. a horizontal pavement first laid down on earth of the largest peices of granite.
              
              
                
                on this pieces of granite 2 f. wide, & of any thickness & length laid edge up & grouted, so that the upper edges shall form an even floor.
              
              
                
                of the jailor’s lower room to be filled with earth & paved with brick.
              
              
                
                of the passages. to be arched with brick & paved with brick over that. the passages under the ground floor, being arched above, are to be left open, and a hole of 9. I. square communicating to every necessary, that they may be cleansed a semicircular aperture at the end of the passage through the underpinning large enough for a man to enter.
              
              
                
                the necessary within each cell to be a circular hole in the floor 9 I. diameter, barred across thus with a lid shutting smooth with the floor 
              
            	
            
              
                Doors.	
                3 f. by 6 f single iron grated doors for the 2. outer doors, the two passage doors below & 6. doors above 
                10
              
              
                
                double grated doors for all the cells on the South side of the passage	
                16
              
              
                
                a single grat[ed] […] [for each] of the North cells	
                […]
              
              
              
                Windows. 
                3. f. square, double iron grated below (except in the jailor’s room, [single] […]	
                […]
              
              
                
                single grated above,	
                […]
              
              	
                
                window shutters to all strong	
                34
              
              
                fireplaces.	
                the cells adjoining the jailor’s room to have fireplaces.
                
              
              
                
                
                  
                    
                      the jailor’s room below & all the rooms above to have them
                      }
                      with grates for coal
                    
                  
                
              
              
                
                all the flues to issue in 4 shafts on the ridge pole & to be barred in 2. places 2. f. one above the other
              
            
            a right to be reserved to make changes at any time at the rates agreed for similar work, and where none such is in the agreement, to be arbitrated
          